DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain 
meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong 
test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable 
presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the 
claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted 
under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are 
nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a data acquisition part that acquires in claim 1.
a determination part that determines in claim 1.
a control method determination part that determines in claim 1. 
a data acquisition part that acquires in claim 4.
a determination part that determines in claim 4.
a control method determination part that determines in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et 
al. (US 2011/0127938 A1), hereinafter Kawakami, in view of Yasuda et al. (JP 2019047702 A), hereinafter Yasuda.

Regarding claim 1, Kawakami discloses A control apparatus, comprising: 
a data acquisition part that acquires correction data indicating a content regarding a correction process which corrects an error of an angle at which a rotation angle sensor that measures a rotation angle of a rotor included in an electric motor is attached; (Kawakami, e.g., see fig. 2 illustrating rotation angle detection portion (35) and error correcting portion (17), angle data (φ), and resolver (13) which is disclosed in para. [0006] as a rotation angle sensor for detecting the rotation angle of the motor; see also para. [0077] disclosing fig. 2 shows the resolver (13) (rotation detecting means), and also shows an RD converting portion (16) (rotation detecting means) and the error correcting portion (17) (correcting means), both of which constitute rotation angle detecting portion (35).  Fig. 3, which is an expanded view of the error correcting portion (17), includes an exclusive-OR computing portion (41) (rotation detecting means), an actual pulse counter (42) (rotation detecting means), an estimated angle pulse signal generating portion (43) (time estimating means), an estimated pulse counter (44) (angle estimating means), a difference storing portion (45) (first difference computing means, second difference computing portion (46) (output processing means), and a corrected count portion (47) (output processing means); see also para. [0078] disclosing the difference storing portion (45) computes learning values dx based on the actual count value Kr and the estimated count value Kp, and stores the learning value in a memory (45a); examiner notes memory (45a) is construed at the “data acquisition part”.  Then the correction amount computing portion (46) (output processing means) and the corrected count portion (47) (output processing means) correct the actual count value Kr by using the stored learning values dx in order to compute a corrected count value φ (corrected angle information) that indicates a corrected angle of rotation of the motor (1) and outputs the corrected count value φ).  
a determination part that determines, based on the correction data, whether or not the correction process has been performed; and  (Kawakami, e.g., see fig. 11 illustrating a method in which a correction amount is determined and is either held as a correct count value, incremented by a value of 1 or incremented by a value of 2 based upon a correction amount of 0, 1, or 2, and see fig. 1 illustrating ECU (7); construed by the examiner as the determination part; see also para. [0178]-[0182] disclosing the corrected count portion (47) executes an output updating process shown in fig. 11 every time the corrected count portion (47) receives the correction amount from the correction amount computing portion (46).  the corrected count value is increased by the value, which corresponds to the resolution angle (unit angle), based on the output timing of the Z-phase signal PSz every time the actual count value Kr is outputted.  at step (S210A), it is determined whether a current correction amount fed from the correction amount computing portion (46) indicates 0, 1, or 2.  The correction amount of “1” indicates that no correction is to be made.  The correction amount of “2” indicates that increase correction is to be made.  The correction amount of “0” indicates that decrease correction is to be made.  When it is determined at step (S210A) that the correction amount is 1, control proceeds to step (S220A), where the corrected count portion (47) increments the corrected count value by 1; when it is determined at step (S210A) that the correction amount is 2, control proceeds to step (S230A), where the corrected count portion (47) increments the corrected count value by 2; when it is determined at step (S210A) that the correction amount is 0, the corrected count value is not incremented).
Kawakami is not relied upon as explicitly disclosing: a control method determination part that determines, in a case where it is determined that the correction process has not been performed, that an inverter which supplies an AC current to the electric motor is controlled under a pulse-width modulation control. 
However, Yasuda further discloses: a control method determination part that determines, in a case where it is determined that the correction process has not been performed, that an inverter which supplies an AC current to the electric motor is controlled under a pulse-width modulation control. (Yasuda, e.g., see pg. 4, lines 4-11 disclosing a motor control circuit (10); construed by the examiner as a control method determination part; includes a motor control signal generator (11), a selector (12), and a PWM generation circuit (13).  The motor control signal generator (11) acquires information on the motor angle output from the motor angle detector (40), and based on this, generates a control signal to the PWM generation circuit (13) so that the motor (3) is appropriately driven.  The PWM generation circuit (13) generates and outputs a signal (PWM (Pulse Width Modulation) signal) for controlling on/off of the switching element of each phase of the inverter circuit (2) based on the input control signal; see also pg. 4, lines 12-29 disclosing in the motor control circuit (10) to which the failure detection signal is input, instead of acquiring the control signal input to the PWM generation circuit (13) from the motor control signal generator (11), the selector (12) operates in response to a failure in the learning circuit (70); see also pg. 5, lines 36-47 disclosing when a failure is detected in the failure detector (41) of the motor angle detector (40), the motor control circuit (10) causes the selector (12) to replace the control signal from the motor control signal generator (11) and control the motor at the time of failure of the learning circuit (70).  the control signal from the signal generator (60) is switched to be input to the PWM generation circuit (13).  As a result, motor drive control at the time of failure is performed.  In the failure time motor control signal generator (60), information of vehicle speed detected by the vehicle speed detector (50), information of torque of the motor (3) (UVW current value detected by the current detector (20)), and vehicle inclination angle detector from the information of the vehicle inclination angle of the vehicle detected by (90), the estimated value of the motor angle of the motor (3) is acquired based on the learning data recorded in the storage device (71).  Then, based on the estimated motor angle, a control signal to the PWM generation circuit (13) is generated and output so that the motor (30) is appropriately driven).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kawakami’s acquiring correction data indicating a content regarding a correction process which corrects an error of an angle, and determining whether or not the correction process has been performed based on the correction data with Yasuda’s determining that an inverter which supplies an AC current to the electric motor is controlled under a pulse-width modulation control in a case where it is determined that the correction process has not been performed for at least the reasons that Yasuda teaches information on the degree of acceleration/deceleration demand of the driver may be associated and recorded in the matrix.  These data recorded in the matrix as learning data are data for improving the accuracy of the drive control of the motor (3) at the time of failure, and are not limited to these data as long as the purpose can be realized.  Other data and parameters can also be used, e.g., see pg. 5, lines 20-35.  

Regarding claim 4, Kawakami discloses: A vehicle system, including:
a data acquisition part that acquires correction data indicating a content regarding a correction process which corrects an error of an angle at which a rotation angle sensor that measures a rotation angle of a rotor included in an electric motor is attached; (Kawakami, e.g., see fig. 2 illustrating rotation angle detection portion (35) and error correcting portion (17), angle data (φ), and resolver (13) which is disclosed in para. [0006] as a rotation angle sensor for detecting the rotation angle of the motor; see also para. [0077] disclosing fig. 2 shows the resolver (13) (rotation detecting means), and also shows an RD converting portion (16) (rotation detecting means) and the error correcting portion (17) (correcting means), both of which constitute rotation angle detecting portion (35).  Fig. 3, which is an expanded view of the error correcting portion (17), includes an exclusive-OR computing portion (41) (rotation detecting means), an actual pulse counter (42) (rotation detecting means), an estimated angle pulse signal generating portion (43) (time estimating means), an estimated pulse counter (44) (angle estimating means), a difference storing portion (45) (first difference computing means, second difference computing portion (46) (output processing means), and a corrected count portion (47) (output processing means); see also para. [0078] disclosing the difference storing portion (45) computes learning values dx based on the actual count value Kr and the estimated count value Kp, and stores the learning value in a memory (45a); examiner notes memory (45a) is construed at the “data acquisition part”.  Then the correction amount computing portion (46) (output processing means) and the corrected count portion (47) (output processing means) correct the actual count value Kr by using the stored learning values dx in order to compute a corrected count value φ (corrected angle information) that indicates a corrected angle of rotation of the motor (1) and outputs the corrected count value φ).  
a determination part that determines, based on the correction data, whether or not the correction process has been performed; and (Kawakami, e.g., see fig. 11 illustrating a method in which a correction amount is determined and is either held as a correct count value, incremented by a value of 1 or incremented by a value of 2 based upon a correction amount of 0, 1, or 2, and see fig. 1 illustrating ECU (7); construed by the examiner as the determination part; see also para. [0178]-[0182] disclosing the corrected count portion (47) executes an output updating process shown in fig. 11 every time the corrected count portion (47) receives the correction amount from the correction amount computing portion (46).  the corrected count value is increased by the value, which corresponds to the resolution angle (unit angle), based on the output timing of the Z-phase signal PSz every time the actual count value Kr is outputted.  at step (S210A), it is determined whether a current correction amount fed from the correction amount computing portion (46) indicates 0, 1, or 2.  The correction amount of “1” indicates that no correction is to be made.  The correction amount of “2” indicates that increase correction is to be made.  The correction amount of “0” indicates that decrease correction is to be made.  When it is determined at step (S210A) that the correction amount is 1, control proceeds to step (S220A), where the corrected count portion (47) increments the corrected count value by 1; when it is determined at step (S210A) that the correction amount is 2, control proceeds to step (S230A), where the corrected count portion (47) increments the corrected count value by 2; when it is determined at step (S210A) that the correction amount is 0, the corrected count value is not incremented).
Kawakami is not relied upon as explicitly disclosing: a control method determination part that determines, in a case where it is determined that the correction process has not been performed, that an inverter which supplies an AC current to the electric motor is controlled under a pulse-width modulation control. 
However, Yasuda further discloses: a control method determination part that determines, in a case where it is determined that the correction process has not been performed, that an inverter which supplies an AC current to the electric motor is controlled under a pulse-width modulation control. (Yasuda, e.g., see pg. 4, lines 4-11 disclosing a motor control circuit (10) ; construed by the examiner as a control method determination part; includes a motor control signal generator (11), a selector (12), and a PWM generation circuit (13).  The motor control signal generator (11) acquires information on the motor angle output from the motor angle detector (40), and based on this, generates a control signal to the PWM generation circuit (13) so that the motor (3) is appropriately driven.  The PWM generation circuit (13) generates and outputs a signal (PWM (Pulse Width Modulation) signal) for controlling on/off of the switching element of each phase of the inverter circuit (2) based on the input control signal; see also pg. 4, lines 12-29 disclosing in the motor control circuit (10) to which the failure detection signal is input, instead of acquiring the control signal input to the PWM generation circuit (13) from the motor control signal generator (11), the selector (12) operates in response to a failure in the learning circuit (70); see also pg. 5, lines 36-47 disclosing when a failure is detected in the failure detector (41) of the motor angle detector (40), the motor control circuit (10) causes the selector (12) to replace the control signal from the motor control signal generator (11) and control the motor at the time of failure of the learning circuit (70).  the control signal from the signal generator (60) is switched to be input to the PWM generation circuit (13).  As a result, motor drive control at the time of failure is performed.  In the failure time motor control signal generator (60), information of vehicle speed detected by the vehicle speed detector (50), information of torque of the motor (3) (UVW current value detected by the current detector (20)), and vehicle inclination angle detector from the information of the vehicle inclination angle of the vehicle detected by (90), the estimated value of the motor angle of the motor (3) is acquired based on the learning data recorded in the storage device (71).  Then, based on the estimated motor angle, a control signal to the PWM generation circuit (13) is generated and output so that the motor (30) is appropriately driven).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kawakami’s acquiring correction data indicating a content regarding a correction process which corrects an error of an angle, and determining whether or not the correction process has been performed based on the correction data with Yasuda’s determining that an inverter which supplies an AC current to the electric motor is controlled under a pulse-width modulation control in a case where it is determined that the correction process has not been performed for at least the reasons that Yasuda teaches information on the degree of acceleration/deceleration demand of the driver may be associated and recorded in the matrix.  These data recorded in the matrix as learning data are data for improving the accuracy of the drive control of the motor (3) at the time of failure, and are not limited to these data as long as the purpose can be realized.  Other data and parameters can also be used, e.g., see pg. 5, lines 20-35.  

Regarding claim 5, Kawakami discloses: A control method, including: 
acquiring correction data indicating a content regarding a correction process which corrects an error of an angle at which a rotation angle sensor that measures a rotation angle of a rotor included in an electric motor is attached; (Kawakami, e.g., see fig. 2 illustrating rotation angle detection portion (35) and error correcting portion (17), angle data (φ), and resolver (13) which is disclosed in para. [0006] as a rotation angle sensor for detecting the rotation angle of the motor; see also para. [0077] disclosing fig. 2 shows the resolver (13) (rotation detecting means), and also shows an RD converting portion (16) (rotation detecting means) and the error correcting portion (17) (correcting means), both of which constitute rotation angle detecting portion (35).  Fig. 3, which is an expanded view of the error correcting portion (17), includes an exclusive-OR computing portion (41) (rotation detecting means), an actual pulse counter (42) (rotation detecting means), an estimated angle pulse signal generating portion (43) (time estimating means), an estimated pulse counter (44) (angle estimating means), a difference storing portion (45) (first difference computing means, second difference computing portion (46) (output processing means), and a corrected count portion (47) (output processing means); see also para. [0078] disclosing the difference storing portion (45) computes learning values dx based on the actual count value Kr and the estimated count value Kp, and stores the learning value in a memory (45a).  Then the correction amount computing portion (46) (output processing means) and the corrected count portion (47) (output processing means) correct the actual count value Kr by using the stored learning values dx in order to compute a corrected count value φ (corrected angle information) that indicates a corrected angle of rotation of the motor (1) and outputs the corrected count value φ).  
determining, based on the correction data, whether or not the correction process has been performed; and (Kawakami, e.g., see fig. 11 illustrating a method in which a correction amount is determined and is either held as a correct count value, incremented by a value of 1 or incremented by a value of 2 based upon a correction amount of 0, 1, or 2; see also para. [0178]-[0182] disclosing the corrected count portion (47) executes an output updating process shown in fig. 11 every time the corrected count portion (47) receives the correction amount from the correction amount computing portion (46).  the corrected count value is increased by the value, which corresponds to the resolution angle (unit angle), based on the output timing of the Z-phase signal PSz every time the actual count value Kr is outputted.  at step (S210A), it is determined whether a current correction amount fed from the correction amount computing portion (46) indicates 0, 1, or 2.  The correction amount of “1” indicates that no correction is to be made.  The correction amount of “2” indicates that increase correction is to be made.  The correction amount of “0” indicates that decrease correction is to be made.  When it is determined at step (S210A) that the correction amount is 1, control proceeds to step (S220A), where the corrected count portion (47) increments the corrected count value by 1; when it is determined at step (S210A) that the correction amount is 2, control proceeds to step (S230A), where the corrected count portion (47) increments the corrected count value by 2; when it is determined at step (S210A) that the correction amount is 0, the corrected count value is not incremented).
Kawakami is not relied upon as explicitly disclosing: determining, in a case where it is determined that the correction process has not been performed, that an inverter which supplies an AC current to the electric motor is controlled under a pulse-width modulation control.
However, Yasuda further discloses: determining, in a case where it is determined that the correction process has not been performed, that an inverter which supplies an AC current to the electric motor is controlled under a pulse-width modulation control. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  Nevertheless, (Yasuda, e.g., see pg. 4, lines 4-11 disclosing a motor control circuit (10) includes a motor control signal generator (11), a selector (12), and a PWM generation circuit (13).  The motor control signal generator (11) acquires information on the motor angle output from the motor angle detector (40), and based on this, generates a control signal to the PWM generation circuit (13) so that the motor (3) is appropriately driven.  The PWM generation circuit (13) generates and outputs a signal (PWM (Pulse Width Modulation) signal) for controlling on/off of the switching element of each phase of the inverter circuit (2) based on the input control signal; see also pg. 4, lines 12-29 disclosing in the motor control circuit (10) to which the failure detection signal is input, instead of acquiring the control signal input to the PWM generation circuit (13) from the motor control signal generator (11), the selector (12) operates in response to a failure in the learning circuit (70); see also pg. 5, lines 36-47 disclosing when a failure is detected in the failure detector (41) of the motor angle detector (40), the motor control circuit (10) causes the selector (12) to replace the control signal from the motor control signal generator (11) and control the motor at the time of failure of the learning circuit (70).  the control signal from the signal generator (60) is switched to be input to the PWM generation circuit (13).  As a result, motor drive control at the time of failure is performed.  In the failure time motor control signal generator (60), information of vehicle speed detected by the vehicle speed detector (50), information of torque of the motor (3) (UVW current value detected by the current detector (20)), and vehicle inclination angle detector from the information of the vehicle inclination angle of the vehicle detected by (90), the estimated value of the motor angle of the motor (3) is acquired based on the learning data recorded in the storage device (71).  Then, based on the estimated motor angle, a control signal to the PWM generation circuit (13) is generated and output so that the motor (30) is appropriately driven).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kawakami’s acquiring correction data indicating a content regarding a correction process which corrects an error of an angle, and determining whether or not the correction process has been performed based on the correction data with Yasuda’s determining that an inverter which supplies an AC current to the electric motor is controlled under a pulse-width modulation control in a case where it is determined that the correction process has not been performed for at least the reasons that Yasuda teaches information on the degree of acceleration/deceleration demand of the driver may be associated and recorded in the matrix.  These data recorded in the matrix as learning data are data for improving the accuracy of the drive control of the motor (3) at the time of failure, and are not limited to these data as long as the purpose can be realized.  Other data and parameters can also be used, e.g., see pg. 5, lines 20-35.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of 
Yasuda, in view of Yasuda et al. (US 2019/0074788 A1), hereinafter Yasuda (2).

Regarding claim 2, Kawakami in view of Yasuda is not relied upon as explicitly disclosing: The control apparatus according to Claim 1, wherein the data acquisition part acquires the correction data which includes history data indicating whether or not the correction process has been performed, and the determination part determines that the correction process has not been performed in a case where the history data indicates that the correction process has not been performed.
However, Yasuda (2) further discloses: wherein the data acquisition part acquires the correction data which includes history data indicating whether or not the correction process has been performed, and (Yasuda (2), e.g., see para. [0064]-[0066] disclosing a method in which correction data is used as a function to determine the PWM setting value to be output by setting an input value to the function and a method in which the information of the PWM setting values related to the past vehicle conditions is recorded as table data and the PWM setting value obtained from the table is switched in accordance with the value of the correction parameter can be employed).
the determination part determines that the correction process has not been performed in a case where the history data indicates that the correction process has not been performed. (Yasuda (2), e.g., see para. [0070]-[0071] disclosing in the case where past table data needs to be updated in accordance with the conditions of the vehicle, the data is updated every time; in a case where failure occurs in the motor angle detector (40), a comparison of the information except for the motor angle, namely, the information of the vehicle speed, the vehicle inclination angle, the motor current value, and the PWM setting value with the value at each time in the table data is started as the process at the time of failure; examiner notes that past data is used to update the data table in response to changing conditions of the vehicle, wherein a failure of a motor angle detector is construed by the examiner to implicitly mean that because the angle of the motor shaft could not be detected, a correction necessarily could not be made.  This is supported in Yasuda’s disclosure, wherein after the cited portions, Yasuda further discloses in para. [0071] that the driving control of the motor (3) is performed in such a manner that the table data matching the information except for the motor angle is searched for, and the control signal is output so that the PWM setting value obtained on the basis of the content of the extracted table data is set to the PWM generation circuit (13); wherein it is noted by the examiner that the correction is then performed. 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kawakami in view of Yasuda’s control apparatus with Yasuda (2)’s history data indicating if the correction process has been performed, and determining from the history data that the correction process has not been performed for at least the reasons that Yasuda (2) teaches correction data is used as a function to determine the PWM setting value to be output by setting an input value to the function and a method in which the information of the PWM setting values related to the past vehicle conditions is recorded as table data and the PWM setting value obtained from the table is switched in accordance with the value of the correction parameter can be employed; e.g., see para. [0064].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of 
Yasuda, in view of Schuster et al. (CN 103329426 A), hereinafter Schuster.

Regarding claim 3, Kawakami in view of Yasuda is not relied upon as explicitly disclosing: The control apparatus according to Claim 1, wherein the data acquisition part acquires the correction data which includes error data indicating the error, and the determination part determines that the correction process has not been performed in a case where the error indicated by the error data exceeds a predetermined threshold value.
However, Schuster further discloses: wherein the data acquisition part acquires the correction data which includes error data indicating the error, and (Schuster, e.g., see para. [0018] disclosing for the difference in deviation angle based on the deviation angle of the front calibration and a select and present actual determination of the deviation angle is not the same situation, can be taken and the actual determined angle error.  the angle error can be to operate the motor is considered, i.e., for deviation angle of the operating motor can correct the angle error by the control device of the motor).
the determination part determines that the correction process has not been performed in a case where the error indicated by the error data exceeds a predetermined threshold value. (Schuster, e.g., see para. [0020] disclosing if the determined angle error exceeds a preset threshold value, then can take appropriate measures such as correction stored in the motor control device of the deviation angle, so as to avoid damaging the motor or avoid sub-optimal torque control; examiner notes that if correction is to be taken then it necessarily has not been performed).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kawakami in view of Yasuda’s control apparatus with Schuster’s correction data including error data indicative of the error for at least the reasons that Schuster teaches calibration of a deviation angle provided by an angle sensor system, which is calculated as a function of either one or two variables, thereby realizing verification and correction; e.g., see para. [0034].
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2014/0125264 A1 to Nakamura et al. relates to control system for AC electric motor.
US 2005/0046369 A1 to Kobayashi et al. relates to an electric drive control apparatus, electric drive control method and program thereof.
US 2015/0123580 A1 to a control apparatus for AC motor.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863